PER CURIAM.
The appellant challenges the constitutionality of section 775.087(2)-(7), Florida Statutes (1999), the 10/20/Life statute, on the basis that the statute violates the separation of powers provision and the single subject requirement in the Florida Constitution. We affirm.
This Court has previously rejected separation of powers challenges to the 10/20/ Life statute. See Hagan v. State, 793 So.2d 1168 (Fla. 1st DCA 2001); Green v. State, 792 So.2d 643 (Fla. 1st DCA 2001). We do not reach the merits of the appellant’s single subject claim as he failed to preserve the issue for appellate review. See Harvey v. State, 786 So.2d 595 (Fla. 1st DCA 2001).
AFFIRMED.
ERVIN, BARFIELD and LEWIS, JJ., concur.